PER CURIAM.
Kerwin S. Harmon appeals the district court’s order dismissing his suit against his employer, the Washington Metropolitan Area Transit Authority, for recovery of wages withheld in accordance with a tax lien. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Harmon v. WMATA, No. CA-03-28-DKC (D. Md. filed Nov. 26, 2003 & entered Dec. 1, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED